 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PATRICIO MADRID,

Plaintiff,
-against-

LONG ISLAND RAILROAD COMPANY,

Defendant.

GEORGE B. DANIELS, District Judge:

 

 pOCUMEN
a LELES CTRoP.

|DOC #: __
| DATS FILE

  

ORDER

20 Civ. 7334 (GBD)

The status conference scheduled to occur on June 15, 2021 at 9:45 a.m. is hereby cancelled.

A final pretrial conference is scheduled to occur on August 10, 2021 at 9:45 a.m.

Dated: June 8, 2021
New York, New York

SO ORDERED.

Garg. , B Dor,

GEPR GPF. DANIELS
ITEILSTATES DISTRICT JUDGE

 

 
